Title: Abigail Adams to John Quincy Adams, 15 September 1795
From: Adams, Abigail
To: Adams, John Quincy


          
            My Dear Son
            Quincy Sep’br 15 1795—
          
          I am ashamed to say how long it is Since I last wrote to You. I have received Your Letters to No 6. I believe only one, viz that from England has been lost. So valuable are Your Letters that I regreet the loss of a Line.
          Freeman as you fear, will not be heard of again, untill the Sea gives up its Dead. to his Parents he is a loss that never can be made up. they are disconsolate and almost refuse to be comforted. to his Friends and acquaintance he had greatly endeard himself, by his amiable manners and his engageing Deportment. The House of vance & Freeman have been peculiarly unfortunate. since his absence, a valuable vessel & cargo have been captured, belonging to them, and it is Said here that mr Freemans affairs were much embarrassd
          I have felt a reluctance at taking my pen to write you ever since the meeting of the Senate in June, to relate the dishonour and the disgrace of any portion of our Countrymen is a painfull task. no event Since the commencment of the Government, has excited so much undue heat, so much bitter Acrimony, so much base invective, as has been pourd forth against mr. Jay and the Treaty. one of the most mortifying circumstances, is to see Some worthy and respectable Characters Drawn in to the vortex and made the Dupes of

Jacobine leaders & F——h Emisaries Your Letter to your Father No 9 is a clue to the whole buisness. it Devolops the dark and secreet designs of those agents of mischief. the contents of that Letter were so important at the period, when it arrived that your Father immediatly inclosed it to the President, who returnd it with the following Passage,
          “Mr J Q Adams Your Son must not think of retireing from the walk he is now in. his prospects if he continues in it are fair and I shall be much mistaken if in as short a period as can be expected, he is not found at the head of the Diplomatique Corps—let the Government be administerd by whom so ever the people may chuse his Letter No 9 discloses much important information and political foresight for this proof of your kindness & confidence I pray You to accept my most cordial thanks”
          Many have been the voilent publications against the Treaty. the Train was so concerted that a multilated part of the Treaty, said to be taken from memory, appeard in the Boston papers. this was sufficient to exasperate candid & good men. no sooner was this accomplishd, than Benny was Sent on to Boston with Masons coppy, so that the first remonstrance was drawn up in Boston, and as Peter Porcupine observes, in Such haste were the Citizens of that Town, to get the start of other places that the first copy of the Treaty had not been arrived in Town 24 hours—before a Town meeting was convened to condemn it. at this meeting a motion was made to read the Treaty, at least before they remonstrated against it, but this motion was not even Seconded. Jarvis was the Demagogue, and orator. they had an unanimous vote. few persons of Character chusing to remain at a meeting where hissing and Noise and clamour excluded reason and argument. N York was not much behind Boston in point of Time, and in other respects far outstriped them, as Stones and Brick Bats were Substituded in the room of Hisses— Smith was their Chairman. a proposition was made for adjourning to a more convenient place for a fair and full discussion, but this was opposed with much clamour. there were a great majority of the Merchants Traders and people of property both in Boston & N York in favour of the Treaty, as soon as time was given them to examine & judge for themselves. this will appear by the Names of the Protestors, but the Flame was lighted up, and it spread from capital to capital, Damning cursing the Treaty, mr Jay Senators & even President. the President by a wise and cool and judicious reply to the Boston committe, appeard to allay the Ferment for a Time. several Learned

and able pens have been engaged to vindicate the Treaty & enlighten the people. Camillus said to be col Hn Curtius said to be mr Kg in N York have satisfied every reasonable Man, and a writer in Boston under the Signature of a Feaderilist has written very Sensibly & cooley. Some pamphlets have appeard one written in carolina by mr smith, but none which I have read pleases me more than Peter Porcupine, written by the Author of a Bone for the Democrats. These pamphlets as well as news papers I will collect and forward to you by the first direct conveyance to England, for there do I expect to hear of you soon it is of importance that you should receive all the intelligence possible upon the subject. my Letter must swell to a volm to contain all that has been written for & against the Treaty. I should however observe to you that no commotion or meeting has taken place in any of our Country Towns in N England, Dracut the famous Dracut excepted, & that the state of Connecticut has been as usual, wise steady and discreat. their Wits have however been active and the Echo will repeat to you many Solid truths—
          You are call’d upon to take a part in this important Buisness— You have put your hand to the plough, and I know you too well to believe or even wish you to look Back; or shrink from your Duty however Arduous or Dangerous the task assignd you. You will prove Yourself the Genuine Scion of the stock from whence You sprang. “Yet with Milton You may say, you are thrown on perilious Times.[”]
          My petition to Heaven for you is, that in the Hands of an over Ruling Providence you may be instrumental of much good to your country and that your Life and Health may be preserved a blessing to your Parents and a comfort to their declining Years— this and no other is the ambition of your ever affectionate Mother
          
            A Adams
          
        